PER CURIAM.
William Robinson appeals the denial of his latest postconviction motion .in which he made the same challenges to his 1988 murder conviction that he had raised without success at least four times since his conviction was affirmed on direct appeal. Robinson v. State, 576 So.2d 1327 (Fla. 4th DCA 1991). In his latest postconviction motion, he also falsely alleged that he was denied his right to appeal that conviction. The trial court properly denied the motion as both untimely and impermissibly successive. We affirm.
This latest appeal is proeedurally barred and constitutes an abuse of the judicial system. We hereby prohibit appellant from filing any pro se petition or appeal in this court that raises any of the same issues that were raised and rejected in his previous cases. If he violates this prohibition, he will face sanctions. See Prince v. *410State, 719 So.2d 346 (Fla. 4th DCA 1998), rev. denied, 732 So.2d 328 (Fla.1999).
KLEIN, TAYLOR and HAZOURI, JJ., concur.